       0:20-cv-01746-SAL          Date Filed 10/26/20      Entry Number 21        Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA

Kentrell Treville Liburd,                         )
                                                  )
                         Petitioner,              )           C/A No. 0:20-1746-SAL-PJG
v.                                                )
                                                  )
Warden Charles Williams, Jr.,                     )            OPINION AND ORDER
                                                  )
                                                  )
                         Respondent.              )
                                                  )
                                                  )
_____________________________________

          This matter is before the Court for review of the August 21, 2020 Report and

Recommendation of United States Magistrate Judge Paige J. Gosset (the “Report”), made in

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (D.S.C.). In the Report, the

Magistrate Judge recommended that Respondent’s Motion for Summary Judgment, ECF No. 7, be

granted and the Petition, ECF No. 1, be denied as untimely. Petitioner timely filed objections to

the Report. [ECF No. 17]. Respondent replied. [ECF No. 18]. The Report is accordingly ripe for

review.

                                 PROCEDURAL BACKGROUND

          Petitioner Kentrell Treville Liburd (“Petitioner”), a state prisoner represented by counsel,

filed a petition seeking habeas corpus relief pursuant to 28 U.S.C. § 2254. [ECF No. 1]. On June

2, 2020, Respondent Warden Charles Williams, Jr. (“Respondent”) filed a return with a

memorandum of law in support, ECF No. 6, and a motion for summary judgment, ECF No. 7.

Petitioner filed his response on July 7, 2020. [ECF No. 13]. Respondent replied on July 13, 2020.

[ECF No. 14].

     On August 24, 2020, the Magistrate Judge issued a thorough Report, opining that this court

should grant Respondent’s motion for summary judgment and deny the Petition as untimely. [ECF

                                                      1
      0:20-cv-01746-SAL         Date Filed 10/26/20      Entry Number 21        Page 2 of 7




No. 16]. The Report sets forth in detail the relevant facts and standards of law on this matter, and

this Court incorporates those facts and standards without a recitation. Attached to the Report was

the notice of right to file objections. Id. Petitioner filed objections on September 9, 2020. [ECF

No. 17]. Respondent replied on September 11, 2020. [ECF No. 18]. Thus, the matter is ripe for

review by this Court.

                    REVIEW OF A MAGISTRATE JUDGE’S REPORT

       The Court is charged with making a de novo determination of those portions of the Report

to which specific objections are made, and the Court may accept, reject, or modify, in whole or in

part, the recommendation of the Magistrate Judge, or recommit the matter to the Magistrate Judge

with instructions. See 28 U.S.C. § 636(b)(1). A district court, however, is only required to conduct

a de novo review of the specific portions of the Magistrate Judge’s Report to which an objection

is made. See id.; Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d

1330 (4th Cir. 1992). In the absence of specific objections to portions of the Report, this Court is

not required to give an explanation for adopting the recommendation. See Camby v. Davis,

718 F.2d 198, 199 (4th Cir. 1983). Thus, the Court must only review those portions of the Report

to which the party has made a specific written objection. Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 316 (4th Cir. 2005).

   “An objection is specific if it ‘enables the district judge to focus attention on those issues—

factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM Trucking of the

Carolinas, LLC, No. 0:15-cv-04009-JMC, 2017 WL 6345402, at *5 n.6 (D.S.C. Dec. 12, 2017)

(citing One Parcel of Real Prop. Known as 2121 E. 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996)).

A specific objection to the Magistrate’s Report thus requires more than a reassertion of arguments

from the pleading or a mere citation to legal authorities. See Workman v. Perry, No. 6:17-cv-



                                                 2
      0:20-cv-01746-SAL         Date Filed 10/26/20       Entry Number 21         Page 3 of 7




00765-RBH, 2017 WL 4791150, at *1 (D.S.C. Oct. 23, 2017). A specific objection must “direct

the court to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

   “Generally stated, nonspecific objections have the same effect as would a failure to object.”

Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2, 2007) (citing

Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)). The Court

reviews portions “not objected to—including those portions to which only ‘general and

conclusory’ objections have been made—for clear error.” Id. (emphasis added) (citing Diamond,

416 F.3d at 315; Camby, 718 F.2d at 200; Orpiano, 687 F.2d at 47).

                                      LEGAL STANDARD

   Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment is proper when

there is no genuine dispute as to any material fact and the moving party is entitled to judgment as

a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A material fact is one that

“might affect the outcome of the suit under the governing law.” Spriggs v. Diamond Auto Glass,

242 F.3d 179, 183 (4th Cir. 2001) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). A dispute of material fact is “genuine” if sufficient evidence favoring the non-moving

party exists for the trier of fact to return a verdict for that party. Anderson, 477 U.S. at 248–49.

   The moving party bears the initial burden of showing the absence of a genuine dispute of

material fact. Celotex, 477 U.S. at 323. Once the moving party makes this showing, however, the

opposing party may not rest upon mere allegations or denials, but rather must, by affidavits or

other means permitted by the Rule, set forth specific facts showing that there is a genuine issue for

trial. See Fed. R. Civ. P. 56(e). All inferences must be viewed in a light most favorable to the




                                                  3
      0:20-cv-01746-SAL          Date Filed 10/26/20        Entry Number 21           Page 4 of 7




non-moving party, but he “cannot create a genuine issue of material fact through mere speculation

or the building of one inference upon another.” Beale v. Hardy, 769 F.2d 213, 214 (4th Cir. 1985).

                                            DISCUSSION

        Petitioner specifically objects to the following findings: (1) equitable tolling does

not apply to excuse his untimely habeas petition; (2) the enforcement of the standard that

it is Petitioner’s burden to demonstrate he pursued his rights diligently; and (3) the absence

of findings on the merits. [ECF No. 17]. The Court will conduct a de novo review of each

finding.

        I.      This federal habeas petition is barred by the AEDPA statute of
                limitations and Petitioner is not entitled to equitable tolling.

    Petitioner argues that his untimeliness should be excused because his attorney

committed error that exceeds “garden variety negligence.” [ECF No. 17 p.1]. The error

Petitioner identifies is his attorney’s failure to file a Petition for Rehearing in response to a

March 15, 2019 order from the South Carolina Court of appeals.                  Id.    Petitioner

acknowledges that his attorney had no obligation to file a petition for rehearing. Id.

However, Petitioner argues, because his attorney took it upon herself to recall the

Remittitur with the intention of filing a motion for rehearing, she undertook the obligation

to follow the court’s directives and file it within the time limit stated. Id. Petitioner argues

that failing to follow through with a Petition for Rehearing, under the circumstances, goes

beyond “garden variety negligence” constituting attorney error that justifies excusing the

Petitioner’s untimeliness. Id. Petitioner also points to his age and unfamiliarity with the

law to support his claim that equitable tolling applies. Id. at 2.

    Petitioner’s PCR appellate counsel’s failure to file a Petition for Rehearing does not

establish that Petitioner pursued his rights diligently, but some extraordinary circumstance

                                                   4
      0:20-cv-01746-SAL          Date Filed 10/26/20       Entry Number 21         Page 5 of 7




stood in his way. Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005). To be entitled to

equitable tolling, an otherwise time-barred petitioner must present: “(1) extraordinary

circumstances, (2) beyond his control or external to his own conduct, (3) that prevented

him from filing on time.” Rouse v. Lee, 339 F.3d 238, 246 (4th Cir. 2003) (en banc)

(internal quotation marks and citation omitted).         While Petitioner’s PCR appellate

counsel’s failure to file a Petition for Rehearing is outside of Petitioner’s own control, it is

not an extraordinary circumstance that prevented him from filing on time. Because

appellate counsel was not required to file the Petition for Rehearing, Petitioner has not

shown conduct by his attorney that exceeds “garden variety negligence.” Appellate

counsel’s conduct did not force Petitioner to wait over one year after the filing of the second

Remittitur in the PCR appeal to file this federal petition.

    Further, Petitioner’s argument that his youth and inexperience with the law entitle him

to equitable tolling is contrary to the weight of authority. See Cross-Bey v. Gammon, 322

F.3d 1012, 1015 (8th Cir. 2003) (rejecting equitable tolling where a petitioner alleged lack

of legal knowledge or legal resources); Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir.

2000) (“it is well established that ignorance of the law, even for an incarcerated pro se

petitioner, generally does not excuse prompt filing.”) (internal quotation marks & citations

omitted); Owens v. Boyd, 235 F.3d 356, 359 (7th Cir. 2000) (“Owens is young, has a limited

education, and knows little about the law. If these considerations delay the period of

limitations until the prisoner has spent a few years in the institution’s law library, however,

then § 2244(d)(1) might as well not exist; few prisoners are lawyers.”); Jones v. South

Carolina, C/A No. 4:05-2424-CMC-TER, 2006 WL 1876543, at *3 (D.S.C. June 30, 2006)

(“Other courts addressing equitable tolling have found that ‘extraordinary circumstances’



                                                   5
      0:20-cv-01746-SAL         Date Filed 10/26/20       Entry Number 21        Page 6 of 7




are not: having an inadequate law library, . . . claims of actual innocence, reliance on other

inmates’ advice, ignorance of the AEDPA filing deadline, or even (in some instances)

petitioner illness.”). Accordingly, Petitioner is not entitled to equitable tolling and his

Petition is time barred.

        II.     Authority binding upon this Court holds that it is the Petitioner’s
                burden to demonstrate he pursued his rights diligently.

    Petitioner argues that the Court should not have required Petitioner to demonstrate that

he pursued his rights diligently. [ECF No. 17 p.2]. He argues that a petitioner could so

rarely reconcile untimeliness with diligence that every situation in which he could do so

would constitute an extraordinary circumstance justifying equitable tolling. Id. at 3.

    This Court must require the Petitioner to demonstrate that he pursued his rights

diligently because that is what United States Supreme Court precedent requires. Pace 544

U.S. at 418 (“a litigant seeking equitable tolling bears the burden of establishing two

elements: (1) that he has been pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way.”). Further, diligence and extraordinary circumstances are

both showings required for equitable tolling. Id. Therefore, the fact that most situations

where untimeliness could be reconciled with diligence are also extraordinary is not a flaw

in the standard. A showing of diligence is not a way to circumvent the extraordinary

circumstance standard, but an additional showing the Petitioner must make. Accordingly,

the Magistrate properly required the Petitioner to demonstrate that he pursued his rights

diligently.

         III.   Because the Petition is time-barred the Magistrate Judge properly
                declined to address the merits.




                                                  6
      0:20-cv-01746-SAL          Date Filed 10/26/20        Entry Number 21         Page 7 of 7




    Plaintiff objects to the Magistrate Judge’s finding that his Petition is untimely, and

therefore objects to the Magistrate Judge declining to address the merits of the Petition.

[ECF No. 17 p.3]. Based on the foregoing discussion, this Court also finds the Petition

untimely. Accordingly, the Magistrate Judge properly declined to address the merits of the

Petition.

                                           CONCLUSION

        After a thorough review of the Report, the applicable law, and the record of this case, the

Court finds no clear error in the Report. After de novo review of each part of the Report to which

Petitioner specifically objected, the Court hereby adopts the Report and Recommendation, ECF

No. 16, in its entirety. Accordingly, Defendant’s Motion for Summary Judgment, ECF No. 7, is

GRANTED and the Petition, ECF No. 1, is DENIED as untimely.

        It is further ordered that a certificate of appealability is denied because Petitioner has failed

to make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).1

        IT IS SO ORDERED.

                                                                /s/ Sherri A. Lydon
                                                                Sherri A. Lydon
                                                                United States District Judge
October 26, 2020
Florence, South Carolina




1
  A certificate of appealability will not issue absent “a substantial showing of the denial of a
constitutional right.” 28 U.S.C. § 2253(c)(2). A prisoner satisfies this standard by demonstrating
that reasonable jurists would find both that his constitutional claims are debatable and that any
dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v.
Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,
252 F.3d 676, 683 (4th Cir. 2001). In the instant matter, the court finds that Petitioner has failed
to make “a substantial showing of the denial of a constitutional right.”
                                                   7
